Case: 11-20284     Document: 00511898496         Page: 1     Date Filed: 06/25/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 25, 2012
                                     No. 11-20284
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ATENOGENES CORRO BALBUENA, also known as Atenogenes B. Corro, also
known as Atenogenes Corro-Bulhuera, also known as Atenogenes
Corro-Balbuena, also known as Atenogenes Balbuena Corro, also known as
Armondo Corro, also known as Atengenes Balbuena Corro,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-780-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Atenogenes Corro Balbuena appeals the sentence imposed after his guilty
plea to being found in the United States without permission, following his
conviction of a felony and subsequent removal. He argues that the district court
procedurally erred by upwardly departing under U.S.S.G. § 4A1.3(a)(1), based
on speculation regarding his family’s future living arrangements.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-20284    Document: 00511898496    Page: 2   Date Filed: 06/25/2012

                                No. 11-20284

      After Balbuena filed this appeal, he completed the confinement portion of
his sentence and was released from custody. He was removed to Mexico on April
25, 2012. As Balbuena challenges only his sentence, his appeal is now moot. See
United States v. Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir. 2007).
Accordingly, the appeal is DISMISSED.




                                      2